


116 S4340 IS: Safeguarding Americans from Coronavirus and Religious Exercise Discrimination Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4340
IN THE SENATE OF THE UNITED STATES

July 28, 2020
Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To ensure that a State or local jurisdiction is ineligible to receive or use funds allocated, appropriated, or authorized to address COVID–19 if that State or jurisdiction discriminates against religious individuals or religious institutions, and for other purposes. 


1.Short titleThis Act may be cited as the Safeguarding Americans from Coronavirus and Religious Exercise Discrimination Act or the SACRED Act. 2.Preventing discrimination against religious individuals and institutions (a)Ineligibility for fundsA State or local jurisdiction shall be ineligible to receive or use funds allocated, appropriated, or authorized to address COVID–19 (referred to as covered funds) if that State or local jurisdiction is committing a violation described in subsection (b).
(b)ViolationsA State or local jurisdiction commits a violation under this subsection if that State or local jurisdiction— (1)enforces, or announces the intent to enforce, any law, regulation, policy, order, proclamation, or decree related to COVID–19 that discriminates against religious individuals or religious institutions; or
(2) provides, or shows an intention to provide, covered funds to a separate State or local jurisdiction that is ineligible to receive or use those funds because the State or local jurisdiction has committed a violation described in paragraph (1).  (c)Determination of ineligibilityThe Attorney General shall make a determination of whether a State or local jurisdiction is ineligible to receive or use covered funds in accordance with subsection (a). 
(d)Enforcement
(1)Funds not yet disbursedIf, before the covered funds are disbursed, the Attorney General determines that a State or local jurisdiction is ineligible to receive such funds, the covered funds shall not be disbursed until the Attorney General certifies that the State or local jurisdiction is no longer in violation of subsection (b) and is eligible to receive covered funds. (2)Funds already disbursedIf, after covered funds have been disbursed, the Attorney General determines that a State or local jurisdiction was not, or is no longer, eligible to receive those covered funds, the applicable Federal agency that would otherwise disburse such covered funds shall identify and withhold from the State or local jurisdiction funds otherwise authorized to be allocated to that State or local jurisdiction from that Federal agency in an amount not to exceed the amount the State or local jurisdiction received in covered funds from that Federal agency, until the Attorney General certifies that the State or local jurisdiction is no longer in violation of subsection (b) and is eligible to receive such covered funds.
(3)Funds transferredIf a State or local jurisdiction transferred covered funds to another State or local jurisdiction that is in violation of subsection (b)(1), the applicable Federal agency shall identify and withhold from the State or local jurisdiction funds otherwise authorized to be allocated to that State or local jurisdiction from that Federal agency in an amount not to exceed the amount of covered funds the State or local jurisdiction transferred in violation of subsection (b)(2) that were disbursed from that Federal agency, until the Attorney General certifies that the State or local jurisdiction that received transferred covered funds is eligible to receive and use those funds, or the covered funds are returned from the recipient to the transferring State or local jurisdiction.   